Opinion by
Winkler, J.
§ 249. Joint owner; suit by. One of several joint owners cannot maintain a suit to recover his undivided .or individual interest in property destroyed. [Stachely v. Pierce, 28 Tex. 328.]
.§ 250. Damages; measure of for property destroyed. The measure of damages for property destroyed is the market value of the property at the time and place where destroyed. [Masterson v. Goodlett, 46 Tex. 406.] Anri in such cases it is the duy of the court to instruct the jury as to what is the legal meaning of market value. [R. R. Co. v. LeGierse, 51 Tex. 203.]
Reversed and remanded.